OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. W.P. Stewart & Co. Growth Fund Proxy Voting July 1, 2012 - June 30, 2013 Name of Issuer Ticker Symbol CUSIP Number Record Date Meeting Date Matters voted on Proposed by Issuer/ Stockholder Voted/ Not Voted Vote Casted For/Against/ Abstain/Withold For/Against Management Ralph Lauren Corporation RL 6/21/2012 8/9/2012 Elect director Frank A. Bennack, Jr. Issuer Voted For For Elect director Joel L. Fleishman Issuer Voted For For Elect director Steven P. Murphy Issuer Voted For For Ratify the appointment of Ernst & Young LLP as the Corporation's independent registered public accounting firm for the fiscal year ending March 30, 2013 Issuer Voted For For Approve, on an advisory basis, the compensation of the Corporation's named executive officers and the Corporation's compensation philosophy, policies and practices as described in the accompanying Proxy Statement Issuer Voted For For Approve the Corporation's Amended and Restated Executive Officer Annual Incentive Plan Issuer Voted For For NetApp, Inc. NTAP 64110D104 7/11/2012 8/31/2012 Elect director Daniel J. Warmenhoven Issuer Voted For For Elect director Nicholas G. Moore Issuer Voted For For Elect director Thomas Georgens Issuer Voted For For Elect director Jeffry R. Allen Issuer Voted For For Elect director Alan L. Earhart Issuer Voted For For Elect director Gerald Held Issuer Voted For For Elect director T. Michael Nevens Issuer Voted For For Elect director George T. Shaheen Issuer Voted Withold Against Elect director Robert T. Wall Issuer Voted For For Elect director Richard P. Wallace Issuer Voted For For Approve an amendment to the 1999 Stock Option Plan to increase the share reserve by an additional 7,350,000 shares of common stock Issuer Voted Against Against Approve an amendment to the Company's Employee Stock Purchase Plan to increase the share reserve by an additional 5,000,000 shares of common stock Issuer Voted Against Against Approve an advisory vote on Named Executive Officer compensation Issuer Voted For For Ratify the appointment of Deloitte & Touche LLP as independent auditors of the Company for the fiscal year ending April 26, 2013 Issuer Voted For For Consider a stockholder proposal regarding the adoption of a simple majority voting standard for stockholder matters, if properly presented at the meeting Stockholder Voted Abstain No recommendation The Procter & Gamble Company PG 8/10/2012 10/9/2012 Elect director Angela F. Braly Issuer Voted For For Elect director Kenneth I. Chenault Issuer Voted For For Elect director Scott D. Cook Issuer Voted For For Elect director Susan Desmond-Hellmann Issuer Voted For For Elect director Robert A. McDonald Issuer Voted For For Elect director W. James McNerney, Jr. Issuer Voted For For Elect director Johnathan A. Rodgers Issuer Voted For For Elect director Margaret C. Whitman Issuer Voted For For Elect director Mary Agnes Wilderotter Issuer Voted For For Elect director Patricia A. Woertz Issuer Voted For For Elect director Ernesto Zedillo Issuer Voted For For Ratify Appointment of the Independent Registered Public Accounting Firm Issuer Voted For For Approve an Advisory Vote on Executive Compensation (The Say On Pay Vote) Issuer Voted For For Shareholder Proposal #1 - Say on Political Contribution Shareholder Voted Against For Shareholder Proposal #2 - Producer Responsibility for Packaging Shareholder Voted Against For Shareholder Proposal #3 - Adopt Simple Majority Vote Shareholder Voted For Against Accenture plc ACN G1151C101 12/11/2012 2/6/2013 Accept, in a non-binding vote, the financial statements for the twelve month period ended August 31, 2012 as presented Issuer Voted For For Re-appoint director: William L. Kimsey Issuer Voted For For Re-appoint director: Robert I. Lipp Issuer Voted For For Re-appoint director: Pierre Nanterme Issuer Voted For For Re-appoint director: Gilles C. Pelisson Issuer Voted For For Re-appointdirector: Wulf von Schimmelmann Issuer Voted For For Ratify, in a non-binding vote, the appointment of KPMG as independent registered public accounting firm for the 2013 fiscal year and authorize, in a binding vote, the Board, acting through the Audit Committee, to determine KPMG's remuneration Issuer Voted For For Approve, in a non-binding vote, the compensation of the named executive officers Issuer Voted For For Approve an amendment to the Accenture plc 2010 Share Incentive Plan Issuer Voted For For Authorize to hold the 2014 annual general meeting of shareholders of Accenture plc at a location outside of Ireland Issuer Voted For For Authorize Accenture to make open-market purchases of Accenture plc Class A ordinary shares Issuer Voted For For Determine the price range at which Accenture plc can re-issue shares that it acquires as treasury stock Issuer Voted For For Shareholder Proposal: Report on Lobbying Practices Shareholder Voted Against For Apple Inc. AAPL 1/2/2013 2/27/2013 Elect director William V. Campbell Issuer Voted For For Elect director Timothy D. Cook Issuer Voted For For Elect director Millard S. Drexler Issuer Voted For For Elect director Al Gore Issuer Voted For For Elect director Robert A. Iger Issuer Voted For For Elect director Andrea Jung Issuer Voted For For Elect director Arthur D. Levinson Issuer Voted For For Elect director Ronald D. Sugar Issuer Voted For For Amendment of Apple's Restated Articles of Incorporation to (i) eliminate certain language relating to term of office of directors in order to facilitate the adoption of majority voting for election of directors, (ii) eliminate "blank check" preferred stock, (iii) establish a par value for Company's common stock of $0.00001 per share and (iv) make other conforming changes as described in more detail in Apple's Proxy Statement. Issuer Voted For For Ratification of the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for 2013 Issuer Voted For For Non-binding Advisory resolution to approve executive compensation Issuer Voted For For A shareholder proposal entitled "Executives to Retain Significant Stock" Shareholder Voted Against For A shareholder proposal entitled "Board Committee on Human Rights" Shareholder Voted Against For Praxair, Inc. PX 74005P104 3/1/2013 4/23/2013 Elect director Stephen F. Angel Issuer Voted For For Elect director Oscar Bernardes Issuer Voted For For Elect director Bret K. Clayton Issuer Voted For For Elect director Nance K. Dicciani Issuer Voted For For Elect director Edward G. Galante Issuer Voted For For Elect director Claire W. Gargalli Issuer Voted For For Elect director Ira D. Hall Issuer Voted For For Elect director Raymond W. LeBoeuf Issuer Voted For For Elect director Larry D. McVay Issuer Voted For For Elect director Wayne T. Smith Issuer Voted For For Elect director Robert L. Wood Issuer Voted For For Approve, on an advisory and non-binding basis, the compensation of Praxair's Named Executive Officers as disclosed in the 2013 Proxy Statement Issuer Voted For For A shareholder proposal regarding political contributions Shareholder Voted Against For Ratify the appointment of the Independent Auditor Issuer Voted For For V.F. Corporation VFC 3/5/2013 4/23/2013 Elect director Richard T. Carucci Issuer Voted For For Elect director Juliana L. Chugg Issuer Voted For For Elect director George Fellows Issuer Voted For For Elect director Clarence Otis, Jr. Issuer Voted For For Elect director Matthew J. Shattock Issuer Voted For For Advisory vote to approve named executive officer compensation Issuer Voted For For Approve VF's Amended and Restated Executive Incentive Compensation Plan (the "EIC Plan Proposal") Issuer Voted For For Ratify the selection of PricewaterhouseCoopers LLP as VF's independent registered public accounting firm for the 2013 fiscal year Issuer Voted For For United Technologies Corporation UTX 3/1/2013 4/29/2013 Elect director Louise R. Chenevert Issuer Voted For For Elect director John V. Faraci Issuer Voted For For Elect director Jean-Pierre Garnier Issuer Voted For For Elect director Jamie S. Gorelick Issuer Voted For For Elect director Edward A. Kangas Issuer Voted For For Elect director Ellen J. Kullman Issuer Voted For For Elect director Marshall O. Larsen Issuer Voted For For Elect director Harold McGraw III Issuer Voted For For Elect director Richard B. Myers Issuer Voted For For Elect director H. Patrick Swygert Issuer Voted For For Elect director Andre Villeneuve Issuer Voted For For Elect director Christine Todd Whitman Issuer Voted For For Appoint of the firm of PricewaterhouseCoopers LLP as Independent Auditor for 2013 Issuer Voted For For Advisory vote to approve the compensation of the Company's Named Executive Officers Issuer Voted For For Express Scripts Holding Company ESRX 30219G108 3/11/2013 5/9/2013 Elect director Gary G. Benanav Issuer Voted For For Elect director Maura C. Breen Issuer Voted For For Elect director William J. DeLaney Issuer Voted For For Elect director Nicholas J. LaHowchic Issuer Voted For For Elect director Thomas P. Mac Mahon Issuer Voted For For Elect director Frank Mergenthaler Issuer Voted For For Elect director Woodrow A. Myers, Jr., MD Issuer Voted For For Elect director John O. Parker, Jr. Issuer Voted For For Elect director George Paz Issuer Voted For For Elect director William L. Roper, MD, MPH Issuer Voted For For Elect director Samuel K. Skinner Issuer Voted For For Elect director Seymour Sternberg Issuer Voted For For Ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accountants for the Company's current fiscal year Issuer Voted For For Approve, by non-binding vote, executive compensation Issuer Voted For For Verisk Analytics, Inc. VRSK 92345Y106 3/18/2013 5/15/2013 Elect director John F. Lehman Issuer Voted For For Elect director Andrew G. Mills Issuer Voted For For Elect director Constantine P. Iordanou Issuer Voted For For Elect director Scott G. Stephenson Issuer Voted For For Approve executive compensation on an advisory, non-binding basis Issuer Voted For For Approve the 2013 Equity Incentive Plan Issuer Voted For For Approve the Annual Incentive Plan Issuer Voted For For Ratify appointment of Deloitte & Touche LLP as independent auditor for the 2013 fiscal year Issuer Voted For For YUM! Brands, Inc. YUM 3/18/2013 5/15/2013 Elect director Michael J. Cavanagh Issuer Voted For For Elect director David W. Dorman Issuer Voted For For Elect director Massimo Ferragamo Issuer Voted For For Elect director Mirian Graddick-Weir Issuer Voted For For Elect director J. David Grissom Issuer Voted For For Elect director Bonnie G. Hill Issuer Voted For For Elect director Jonathan S. Linen Issuer Voted For For Elect director Thomas C. Nelson Issuer Voted For For Elect director David C. Novak Issuer Voted For For Elect director Thomas M. Ryan Issuer Voted For For Elect director Jing-Shyh S. Su Issuer Voted For For Elect director Robert D. Walter Issuer Voted For For Ratify Independent Auditors Issuer Voted For For Advisory Vote to Approve Executive Compensation Issuer Voted For For Re-approve performance measures of Yum! Brands, Inc. Long Term Incentive Plan Issuer Voted For For Shareholder Proposal regarding Packaging Recycling Shareholder Voted Against For The Charles Schwab Corporation SCHW 3/18/2013 5/16/2013 Elect director Stephen A. Ellis Issuer Voted For For Elect director Arun Sarin Issuer Voted For For Elect director Charles R. Schwab Issuer Voted For For Elect director Paula A. Sneed Issuer Voted For For Ratify independent auditors Issuer Voted For For Advisory approval of named executive officer compensation Issuer Voted For For Approve 2013 Stock Incentive Plan Issuer Voted For For Stockholder proposal regarding politcal contributions Shareholder Voted Against For Stockholder proposal regarding proxy access Shareholder Voted Against For IntercontinentalExchange, Inc. ICE 45865V100 3/19/2013 5/17/2013 Elect director Charles R. Crisp Issuer Voted For For Elect director Jean-Marc Forneri Issuer Voted For For Elect director Senator Judd A. Gregg Issuer Voted For For Elect director Fred W. Hatfield Issuer Voted For For Elect director Terrence F. Martell Issuer Voted For For Elect director Sir Callum McCarthy Issuer Voted For For Elect director Sir Robert Reid Issuer Voted For For Elect director Frederic V. Salerno Issuer Voted For For Elect director Jeffrey C. Sprecher Issuer Voted For For Elect director Judith A. Sprieser Issuer Voted For For Elect director Vincent Tese Issuer Voted For For Approve, by non-binding vote, the advisory resolution on executive compensation for named executive officers Issuer Voted For For Approve, by non-binding vote, the 2013 Omnibus Employee Incentive Plan Issuer Voted For For Approve, by non-binding vote, the 2013 Omnibus Non-Employee Director Incentive Plan Issuer Voted For For Ratify the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year ending December 31, 2013 Issuer Voted For For Amphenol Corporation APH 3/25/2013 5/22/2013 Elect director Stanley L. Clark Issuer Voted For For Elect director David P. Falck Issuer Voted For For Elect director Edward G. Jepsen Issuer Voted For For Elect director Andrew E. Lietz Issuer Voted For For Elect director Martin H. Loeffler Issuer Voted For For Elect director John R. Lord Issuer Voted For For Ratify Deloitte & Touche LLP as independent public accountants of the Company Issuer Voted For For Advisory vote to approve compensation of named executive officers Issuer Voted For For Stockholder proposal for special shareowner meeting right Shareholder Voted Against For ANSYS, Inc. ANSS 03662Q105 3/25/2013 5/22/2013 Elect director Ronald W. Hovsepian Issuer Voted For For Elect director Michael C. Thurk Issuer Voted For For Elect director Barbara V. Scherer Issuer Voted For For A non-binding, advisory vote on compensation of named executive officers Issuer Voted For For Ratify selection of independent registered public accounting firm Issuer Voted For For Sensata Technologies Holdings N.V. ST N7902X106 4/24/2013 5/22/2013 Elect director Thomas Wroe, Jr. Issuer Voted For For Elect director Martha Sullivan Issuer Voted For For Elect director Lewis B. Campbell Issuer Voted For For Elect director Paul Edgerley Issuer Voted For For Elect director Michael J. Jacobson Issuer Voted For For Elect director John Lewis Issuer Voted For For Elect director Charles W. Peffer Issuer Voted For For Elect director Kirk P. Pond Issuer Voted For For Elect director Michael Ward Issuer Voted For For Elect director Stephen Zide Issuer Voted For For Ratify the selection of Ernst & Young LLP as independent auditor for the 2013 fiscal year Issuer Voted For For Adopt the Dutch statutory annual accounts for 2012 and to authorize the preparation of the Company's 2012 annual accounts and annual report of management in the English language Issuer Voted For For Discharge members of the Company's Board of Directors from certain liabilities for fiscal year 2012 Issuer Voted For For Amend the remuneration policy of the Company's Board of Directors Issuer Voted For For Extend to the Company's Board of Directors the authority to repurchase up to 10% of the outstanding shares in the capital of the Company for 18 months from the general meeting at prices per share not less than the nominal value of a share and not higher than 110% of the market price at the time of the transaction Issuer Voted For For Amend the 2010 Equity Plan to increase the number of ordinary shares reserved and available for issuance by 5,000,000 shares to a total of 10,000,000 shares, and increase the number of ordinary shares with respect to which incentive stock options may be granted by 5,000,000 shares to a total of 10,000,000 shares Issuer Voted For For IntercontinentalExchange, Inc. ICE 45865V100 4/26/2013 6/3/2013 Adopt the Amended and Restated Agreement and Plan of Merger, dated as of March 19, 2013, by and among NYSE Euronext, IntercontinentalExchange, Inc., IntercontinentalExchange Group, Inc., Braves Merger Sub, Inc. and Baseball Merger Sub, LLC (the "Merger" Proposal) Issuer Voted For For Approve relating to Certificate of Incorporation: the approval of provisions related to the amount and classes of authorized stock of IntercontinentalExchange Group, Inc. Issuer Voted For For Approve relating to Certificate of Incorporation: the approval of provisions related to limitations on ownership and voting of IntercontinentalExchange Group, Inc. common stock Issuer Voted For For Approve relating to Certificate of Incorporation: the approval of provisions related to the disqualification of officers and directors and certain powers of the Board of Directors Issuer Voted For For Approve relating to Certificate of Incorporation: the approval of provisions related to considerations of the Board of Directors Issuer Voted For For Approve relating to Certificate of Incorporation: the approval of provisions related to amendments to the IntercontinentalExchange Group, Inc. certificate of incorporation Issuer Voted For For Approve one or more adjournments of the special meeting of stockholders of IntercontinentalExchange, Inc., if necessary or appropriate, including adjournments to permit further solicitation of proxies in favor of the Merger proposal or the ICE Group Governance-Related proposals. Issuer Voted For For Celgene Corporation CELG 4/17/2013 6/12/2013 Elect director Robert J. Hugin Issuer Voted For For Elect director Richard W. Barker, D.Phil Issuer Voted For For Elect director Michael D. Casey Issuer Voted For For Elect director Carrie S. Cox Issuer Voted For For Elect director Rodman L. Drake Issuer Voted For For Elect director Michael A. Friedman, M.D. Issuer Voted For For Elect director Gilla Kaplan, Ph.D. Issuer Voted For For Elect director James J. Loughlin Issuer Voted For For Elect director Ernest Mario, Ph.D. Issuer Voted For For Ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2013 Issuer Voted For For Approve the amendment and restatement of the Company's 2008 Stock Incentive Plan Issuer Voted For For Approve, by non-binding vote, executive compensation of the Company's named executive officers Issuer Voted For For Stockholder proposal described in more detail in the proxy statement Shareholder Voted Against For Mastercard Incorporated MA 57636Q104 4/19/2013 6/18/2013 Elect director Richard Haythornthwaite Issuer Voted For For Elect director Ajay Banga Issuer Voted For For Elect director Silvio Barzi Issuer Voted For For Elect director David R. Carlucci Issuer Voted For For Elect director Steven J. Freiberg Issuer Voted For For Elect director Nancy J. Karch Issuer Voted For For Elect director Marc Olivie Issuer Voted For For Elect director Rima Qureshi Issuer Voted For For Elect director Jose Octavio Reyes Lagunes Issuer Voted For For Elect director Mark Schwartz Issuer Voted For For Elect director Jackson P. Tai Issuer Voted For For Elect director Edward Suning Tian Issuer Voted For For Advisory approval of the Company's executive compensation Issuer Voted For For Ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for 2013 Issuer Voted For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 1, 2013 * Print the name and title of each signing officer under his or her signature.
